Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/22 has been entered.

Claim Objections
Claims 10-11 and 20-21 are directed to an invention that is independent or distinct from the invention originally claimed per the Final rejection of 1/4/22 are withdrawn.
Claims 10-11 and 20-21 are thus objected to as they have improper status identifier and should be corrected to “withdrawn”.  Appropriate correction is required. 

CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a remote weather server for providing local weather news via the internet”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 12-19 and 22-28 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for adjusting a user selected cooking script as determined by weather condition or location the specification does not reasonably provide enablement for “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude” since the specification is silent to “convert the weather information”, the specification is silent to the combination of “obtain an adjusted altitude based on the altitude and the adjustment to the altitude” including calculating, or converting, and more specifically the specification is silent to converting local pressure conditions into an adjustment to the altitude.  The specification is silent to any calculation or algorithm which “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference using known algorithms or relationships at par. 00101 and 00102, or adjusting as a 1:1 relationship, i.e. temperature or time with respect to either a difference in altitude or a difference in barometric pressure the teaching of how the converting is calculated, the teaching of how to “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude” not disclosed in the specification and thus the phrase of claims 9 and 19 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all mathematical elements are within the scope of claims 9 and 19 can be used as claimed and whether claims 9 and 19 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 9 and 19 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 9 and 19 read on the converting barometric pressure into an adjustment to altitude to generate an adjusted altitude based on the altitude and the adjustment to the altitude, while the specification is silent to any method, means or calculation which “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude”
(b) There is no direction or guidance presented for converting barometric pressure into an adjustment to altitude to generate an adjusted altitude based on the altitude and the adjustment to the altitude, while the specification is silent to any method, means or calculation which “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude””
(c) There is an absence of working examples concerning converting barometric pressure into an adjustment to altitude to generate an adjusted altitude based on the altitude and the adjustment to the altitude, while the specification is silent to any method, means or calculation which “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude”.  The only examples are directed to cooking control however no examples are provided for cooking control by identifying and adjusting the cooking script according to the geographic position information, the weather information by “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude”.  
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 9, 12-19 and 22-28.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 12-19 and 22-28 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The Federal Circuit case law regarding special purpose computer-implemented means-plus-function claims is divided into two distinct groups. The first group includes cases in which the specification discloses no algorithm, and the second group includes cases in which the specification does disclose an algorithm, but an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “software” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009).  
In the instant case the specification is silent to the required specifics of the illustrated black boxes of figures 1c, 1d and 2-5 and thus the claims are rejected since the specification discloses no corresponding algorithm associated with a computer or microprocessor, i.e. controller. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “known algorithms” without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a “bank computer”), some undefined component of a computer system (e.g., “access control manager”), “logic,” “code,” or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, 14-19, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (8648282) in view of Buehler (20050193901).
With respect to Independent claim 9 and 19 Garcia teaches a pressure-cooking device (col. 7 lines 11-13), comprising: a housing (fig. 2 ref. 105, 110), a heating element operatively positioned in the housing (fig. 2 ref. 115), an outer pot operatively received by the housing (fig. 2 ref. 185) and positioned adjacent to the heating element (fig. 2), a removable inner cooking pot insertable in the outer pot (fig. 2 ref. 120; col. 3 lines 28-36) and configured to receive a food item in an interior thereof (col. 3 lines 28-30), a lid configured to be operatively connectable to the housing (fig. 2 ref. 160), and to selectively close the interior of the removable inner cooking pot (col. 3 lines 61-63) and a controller integrated with the housing (col. 4 lines 39-40) and configured recognize geographical position information (col. 8 lines 57-58; country or location specific) of the pressure-cooking device, obtain an attribute associated with the food item (col. 7 lines 49-53, col. 9 lines 21-23) retrieve a user-selected cooking script specifying a time sequence of at least a cooking temperature (col. 7 lines 49-64) and a cooking pressure (col. 7 lines 10-14) and automatically adjust the time sequence, the cooking temperature or the cooking pressure in the user-selected cooking script, on the fly and without further user input, according to the attribute associated with the food item to generate an adjusted instance of the user-selected cooking script (col. 6 lines 36-45) and execute the adjusted instance of the user-selected cooking script while allowing for a pause-resume command and a stop-restart command (col. 6 lines 36-45).
Garcia teaches a pressure cooking appliance with a cooking controller which monitors cooking performance and takes corrective action by altering the cooking process.  Garcia teaches adding additional recipe control algorithms which can be uploaded from local data transfer interface (col. 5 lines 6-11) and thus one of ordinary skill in the art would have been motivated to look to the art of recipe and cooking program development as taught by Buehler.
Buehler teaches the control system is set according to the altitude of the device location and is capable of reading current weather conditions from a selection of (remote server, remote weather station, the Internet). Barometric pressure and humidity are used to adjust the cooking programs for optimal results (par. 0455).
Buehler teaches retrieve geographical position information (par. 0455; altitude), receive local weather information at the cooking device from a remote weather server for providing local weather news via the internet, the weather information comprising a local pressure condition (par. 0455), obtain an altitude of the cooking device (par. 0455) based on the geographical position information (par. 0455), convert the weather information into an adjustment to the altitude (par. 0455; adjust relative pressure) and obtain an adjusted altitude based on the altitude and the adjustment to the altitude (par. 0455), where adjusted altitude is taken as a combination of the altitude in combination with barometric pressure
Thus since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents and taking into account external factors, since Garcia recognizes uploading additional information from a local data transfer interface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia since one of ordinary skill in the art would recognize altitude directly affects cooking condition especially relative pressure such as in the instant case the pressure cooking device as taught by Garcia and obtaining optimal cooking results.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia including receive local weather information at the pressure-cooking device from a remote weather server for providing local weather news via the internet, the weather information comprising a local pressure condition, obtain an altitude of the pressure-cooking device based on the geographical position information and convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude as taught by Buehler (par. 0455) thus providing the advantage adjusting the cooking programs including time, cooking temperature or the cooking pressure as desired by Garcia for optimal results as taught by Buehler (par. 0455)
Claims 12, 14, 22 and 24 are taken as above.
With respect to claims 15 and 25, though Garcia is silent to local humidity information, since Garcia teaches a mobile apparatus for cooking in different environments, since Garcia teaches the apparatus using a controller for dictating heating of the contents and taking into account external factors, since Garcia recognizes uploading additional information from a local data transfer interface.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide known cooking control and known cooking program development into the cooking controller of Garcia including receiving local humidity information as taught by Buehler (par. 0455) thus providing the advantage adjusting the cooking programs including time, cooking temperature or the cooking pressure as desired by Garcia for optimal results as taught by Buehler (par. 0455)
With respect to claims 16 and 26, Garcia teaches the controller is further configured to wirelessly receive cooking scripts transmitted from a computer processing device and store the cooking scripts in a non-transitory memory of the pressure-cooking device (col. 5 lines 6-8).
With respect to claims 17 and 27, though silent to a remote server, Garcia teaches the cooking apparatus could verify developed algorithms (col. 5 lines 5-16).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to verify the same information at a remote server for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).
With respect to claims 18 and 28, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to prevent an unsafe cooking script for its art recognized purpose of further providing cooking safety validation of the cooking script such as and including verifying the cooking script is physically safe to be used by the device, for instance that the script does not exceed upper limits of time or temperature as further by Garcia (col. 5 lines 13-16).

Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (8648282) in view of Buehler (20050193901) and Kohlstrung et al. (DE10301526).
Garcia and Buehler are taken as above.
Buehler teaches setting the control system according to the altitude of the device location and reading information from remote servers (par. 0455).  Though silent to the altitude information being extracted from GPS, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific remote system for obtaining a same desired altitude as taught by Buehler including GPS as taught by Kohlstrung thus providing the advantage of further controlling the pressure cooking as taught by Garcia with the additional benefit of recognizing atmosphere specific conditions which the controller can adapt to thereby furthering the temperature control and preset recipe cooking parameters relative a finally cooked product and providing the advantage of dictating a cooking specific to current conditions thus increasing diversity since the device is location specific.

Response to Arguments
With respect to applicants urging directed to the 112(a) rejections, applicant urges support due to par. 0122 and 0182 of the pre-grant specification. Importantly par. 0122 does not teach any specific to how the cooking script is adjusted, importantly par. 0122 merely states the environment pressure surrounding an exterior of the pressure-cooking appliance 102, i.e. it is possible to be done however this does not provide an adequate disclose of how.
[0122] In accordance with an embodiment, the cooking script 218 (depicted in FIGS. 1C, 1D, 2, 3, 4 and 5) is further configured to adjust any one of a cooking pressure, a cooking time, and a combination of the cooking pressure and the cooking time of the removable inner cooking pot 114 by taking into account the pressure inside the removable inner cooking pot 114 and the environment pressure surrounding an exterior of the pressure-cooking appliance 102. 
With respect to par. 0182 applicants specification teaches adjustment relative time, however applicants claim 9 and 19 are open to and include time sequence, cooking temperature or the cooking pressure.  Though par. 0182 teaches the concept, i.e. the cooking time may be different and therefore the timing parameters in the cooking script 218 should be adjusted accordingly to account for the change in altitude, barometric pressure, etc.  Par. 0182 does not provide adequate disclosure relative the currently claimed “convert the weather information into an adjustment to the altitude and obtain an adjusted altitude based on the altitude and the adjustment to the altitude”.  Though par. 0182 teaches cooking time may need to be increased by about one minute to about two minutes for about every 1000 feet of elevation, importantly claims 9 and 19 rely on converting relative both altitude and “local pressure condition”.  Par. 0182 is silent to converting relative both and in face merely states it is possible, i.e. “the cooking pressure may be adjusted to compensate for the change in the atmospheric pressure” which is not an adequate disclosure of how.
With respect to the 112f urgings, applicants amended claims teach “a remote weather server for providing…” which invokes 112 (f).  
The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “a remote weather server for providing local weather news via the internet”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
With respect to applicants urging the prior art is silent to the claimed conversion, Buehler is relied upon to teach such where Buehler specifically teaches converting, i.e. adjusting the cooking program specific to altitude of the device and current weather conditions (par. 0455)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792